PER CURIAM.
This bankruptcy proceeding was previously before us, on other questions, 7 Cir., 100 F.2d 939. We reversed an order of the District Court striking real estate belonging to the debtor from his schedules filed in a proceeding under section 75, Bankr.Act, 11 U.S.C.A. § 203, on authority of Wright v. Union Central Life Insurance Company, 304 U.S. 502, 58 S.Ct. 1025, 82 L.Ed. 1490, and remanded the cause for further proceedings. We there called attention to the fact that the record did not disclose that any inquiry was made as to whether the debtor in fact was a farmer as defined in section 75, sub. r, of the Bankruptcy Act.
The proceeding is again before us on the debtor’s appeal, and again the debtor did not appear at the hearing in this court, either in person or by attorney. The sole question raised is whether the debtor was a farmer at the time he filed his petition, and subsequently. The District Court found the facts specially and quite fully, and concluded and decreed that the debtor was not a farmer.
The findings are supported not only by material evidence but by a preponderance of all the evidence." The findings are not erroneous and we are not permitted to disturb them. The conclusions of law are correct, the decree properly follows them, and it is affirmed.